AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)



                                    UNITED STATES DISTRICT COU
                                               SOUTHERN DISTRJCT OF CALIFORNIA

                     United States of America
                                v.

                    Pedro Gonzalez-Ontiveros                                     Case Number: 19cr0771-MSB

                                                                                 Matthew Soer · ·
                                                                                 Defendant's Attorne;


REGISTRATION NO. 83206298
                                                                                                                         APR I 8 2019
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of the Superseding Information                                             CLERK, U.S. D!ST.'l!CT COURT
                                                                                                        "1VU I Ni:nr11   IJI~   I Ktv I Uf· ....    .   nnJA
 D was found guilty to count(s)                                                                         BY                         {)</            DE•>IJTY
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                      Count Number(s)
8:1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                                            ls


 D The defendant has been found not guilty on count(s)                    ~~~~~~~~~~~~~~~~~~~




 IZI Count          1 of the Information
                  ~~~~~~~~~~~~~~~~~~
                                                                                  dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED


IZI Assessment: $10 WAIVED           IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         April 16, 2019
                                                                         Date of Imposition of Sentence


                                                                           ~    26.            ti
                                                                         HONoRABLEMrCAEL S. BERG
                                                                         UNITED STATES MAGISTRATE JUDGE

                                                                                                                                       19cr0771-MSB
